Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  44-59 and 61-62 are pending in this application. Claims 44-59 and 61-62 examined before..

In a telephone conversation with Eric Balicky on 5/20/2021, an agreement was reached to amend claims 44-48, 50-54, 58, 61 to place the application in condition for allowance.
Claims 44-59 and 61-62 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Eric Balicky on 5/20/2021.

EXAMINER’S AMENDMENT
Amend claims 44-48, 50-54, 58  and  61 as follows.
 

Claim 45.	 Lines 2-3, replace- the 4Fe-4S cluster defined by amino acid residues 363 to 382 of  SEQ ID NO:1 or 2 - with- a 4Fe-4S cluster defined by amino acid residues 363 to 382 of  the SEQ ID NO:1 or 2 -.
Claim 46. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 47. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 48. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 50. Lines 3-6, replace-- adipic acid using a 2-enoate reductase, wherein the enzymatic conversion of the 6-carbon unsaturated dicarboxylic acid to adipic acid occurs in a host microorganism engineered to express the 2-enoate reductase, and wherein the 2-enoate reductase comprises an amino acid sequence at least 85% identical to SEQ ID NO: 1 or 2 - with- the adipic acid using a 2-enoate reductase, wherein the enzymatic conversion of the 6-carbon unsaturated dicarboxylic acid to the adipic acid occurs in a host microorganism engineered to express the 2-enoate reductase, and wherein the 2-enoate reductase comprises an amino acid sequence at least 85% identical to the amino acid sequence of SEQ ID NO: 1 or 2-.

Claim 52. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 53. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 54. Line 2, replace-- SEQ ID NO: 1 or 2- with- the amino acid sequence of SEQ ID NO: 1 or 2-.
Claim 58. Lines 3-8, replace- adipic acid using a variant of a Bacillus coagulans 2-enoate reductase (EREDBC) or a variant of a Clostridium acetobutylicum 2-enoate reductase (EREDCA), wherein the EREDBC comprises an amino acid sequence at least 95% identical to SEQ ID NO: 1 and the EREDCA comprises an amino acid sequence at least 95% identical to SEQ ID NO: 2, wherein the enzymatic conversion of the 6-carbon unsaturated dicarboxylic acid to adipic acid - with-  the adipic acid using a variant of a Bacillus coagulans 2-enoate reductase (EREDBC) or a variant of a Clostridium acetobutylicum 2-enoate reductase (EREDCA), wherein the EREDBC comprises an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 1 and the EREDCA comprises an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 2, wherein the enzymatic conversion of the 6-carbon unsaturated dicarboxylic acid to the adipic acid  -.

Claim 61.Line 3, replace-  adipic acid - with-the  adipic acid -.


The following is an examiner’s statement of reasons for allowance:

Applicants developed a new method for producing adipic acid, as a product or an intermediate, the process comprising enzymatically converting a 6-carbon unsaturated dicarboxylic acid to the adipic acid using a 2-enoate reductase, wherein the 2-enoate reductase comprises an amino acid sequence at least 85% identical to  the amino acid sequence of SEQ ID NO: 1 or 2 having 2-enoate reductase activity. Prior arts neither teach nor suggest the method for producing adipic acid, as a product or an intermediate, the process comprising enzymatically converting a 6-carbon unsaturated dicarboxylic acid to the adipic acid using a 2-enoate reductase, wherein the 2-enoate reductase comprises an amino acid sequence at least 85% identical to  the amino acid sequence of SEQ ID NO: 1 or 2 having 2-enoate reductase activity. As such method for producing adipic acid, as a product or an intermediate, the process comprising enzymatically converting a 6-carbon unsaturated dicarboxylic acid to the adipic acid using a 2-enoate reductase, wherein the 2-enoate reductase comprises an amino acid sequence at least 85% identical to  the amino acid sequence of SEQ ID NO: 1 or 2 having 2-enoate reductase activity is novel and non-obvious. 
 Thus claims  44-59 and 61-62 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652